Case 1:19-cr-00073-PAE Document 27 Filed 01/07/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee eh ht te et te ee et ee tt tt tt x
UNITED STATES OF AMERICA
Affirmation in Support of
Vv. Application for Order of Continuance
SAMER EL DEBEK, 17 Mag. 4154
a/k/a “Samer Eldebek,”
Defendant.
-- --- x
State of New York )
County of New York SS.
Southern District of New York )

Stephen J. Ritchin, pursuant to Title 28, United States Code, Section 1746, hereby declares
under penalty of perjury:

1. lam an Assistant United States Attorney in the Office of Geoffrey S. Berman, United
States Attorney for the Southern District of New York. I submit this affirmation in support of an
application for an order of continuance of the time within which an indictment or information
would otherwise have to be filed, pursuant to 18 U.S.C. § 3161Ch)(7)(A).

2. The defendant was charged in a complaint dated May 3 1, 2017, with violations of Title
18, United States Code, Sections 2339B, 2339D, 371, 924(c) and 2, and Title 50, United States
Code, Section 1705{a). The defendant was arrested on June 1, 2017, and, following waivers by
the defendant of speedy presentment, was presented before Magistrate Judge Henry Pitman on
June 5, 2017. The defendant was represented by Robert Soloway, Esq. and was ordered detained
pending trial.

3. At the initial presentment on June 5, 2017, Magistrate Judge Pitman set a preliminary

hearing date of June 19, 2017. The defendant’s counsel, Robert Soloway, Esq., subsequently

 
Case 1:19-cr-00073-PAE Document 27 Filed 01/07/19 Page 2 of 3

consented to a waiver “to the 30th day,” i.¢., a waiver of his client’s right pursuant to Rule 5.1 of
the Federal Rules of Criminal Procedure to a preliminary hearing, and Magistrate Judge James
Cott entered an Order of Continuance until July 5, 2017. On July 5, 2017, Magistrate Judge Debra
Freeman entered an Order of Continuance until August 4, 2017. On August 4, 2017, Magistrate
Judge Pitman entered an Order of Continuance until September 5, 2017. On September 5, 2017,
Magistrate Judge Andrew Peck entered an Order of Continuance until October 5, 2017. On
October 5, 2017, Magistrate Judge Gabriel Gorenstein entered an Order of Continuance until
November 6, 2017. On November 6, 2017, Magistrate Judge Pitman entered an Order of
Continuance until December 6, 2017. On December 6, 2017, Magistrate Judge Cott entered an
Order of Continuance until January 5, 2018. On January 5, 2018, Magistrate Judge Robert
Lehrburger entered an Order of Continuance until February 5, 2018. On February 5, 2018,
Magistrate Judge Stewart Aaron entered an Order of Continuance until March 7, 2018. On March
7, 2018, Magistrate Judge Katharine Parker entered an Order of Continuance until April 6, 2018.
On April 6, 2018, Magistrate Judge Pitman entered an Order of Continuance until May 7, 2018.
On May 7, 2018, Magistrate Judge Cott entered an Order of Continuance until June 6, 2018. On
June 6, 2018, Magistrate Judge Lehrburger entered an Order of Continuance until July 6, 2018.
On July 6, 2018, Magistrate Judge Ona Wang entered an Order of Continuance until August 6,
2018. On August 6, 2018, Magistrate Judge Parker entered an Order of Continuance until
September 5, 2018. On September 5, 2018, Magistrate Judge Pitman entered an Order of
Continuance until October 5, 2018. On October 5, 2018, Magistrate Judge Freeman entered an
Order of Continuance until November 5, 2018. On November 5, 2018, Magistrate Judge

Lehrburger entered an Order of Continuance until December 5, 2018 (which was extended to

 
Case 1:19-cr-00073-PAE Document 27 Filed 01/07/19 Page 3 of 3

December 6, 2018 because of the National Day of Mourning on December 5, 2018). On
December 6, 2018, Magistrate Judge Wang entered an Order of Continuance until January 7, 2019.
Accordingly, under the Speedy Trial Act the Government has until January 7, 2019 within which
to file an indictment or information.

5. The Government and counsel for the defendant have been engaged in, and are continuing
to engage in, discussions concerning a possible disposition of this case, but do not anticipate that
those discussions will be completed before the deadline under the Speedy Trial Act expires on
January 7, 2019.

6. Therefore, the Government is requesting a 30-day continuance until February 6, 2019,
to continue the foregoing discussions and reach a disposition of this matter. On December 19,
2018, I communicated by email with defense counsel, who specifically consented to this request.
This application has been authorized by Assistant United States Attorney Andrew Dember, Deputy
Chief of the Criminal Division.

7. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and the defendant in a speedy trial.

Dated: New York, New York
January 3, 2019

Adee PO
Stephen T, Ratehin
Assistant United States Attorney

(212) 637-2503

 

 

 
